Unlawfully carrying a pistol is the offense; the punishment, a fine of $100.00.
Appellant, testifying as a witness, admitted that he had possession of and was carrying the pistol which the officers found in the glove compartment of the car he was driving. Such admission nullified his previous objections to a search of the car. *Page 389 
Appellant testified that he had the pistol on that occasion "for the purpose of it not being misplaced" and "just for the purpose of knowing where it was." He denied that he was carrying the pistol as a traveler.
Notwithstanding such admission, the trial court recognized that the defense of carrying a pistol as a traveler was raised by other testimony and pertinently submitted that defensive theory to the jury.
Complaint was made of the argument of State's counsel. According to the trial court's qualification of the bill presenting this matter, the argument was proper. Having accepted the bill as qualified, appellant is bound thereby.
No reversible error appearing, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.